Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sandon Duncan on May 7th 2021.

The application has been amended as follows: 
In line 7 of claim 1, “frame to and outlet” is amended to read --frame to an outlet--.
In line 14 of claim 1, --a width of-- is inserted before “the axial post portion”.
In line 22 of claim 1, --a circumferential width of-- is inserted before “the axial”.
In line 2 of claim 8, --femoral-- is inserted before “artery”.
In line 7 of claim 11, “frame to and outlet” is amended to read --frame to an outlet--.
In line 13 of claim 11, --a width of-- is inserted before “the axial post portion”.
In line 20 of claim 11, --a circumferential width of-- is inserted before “the axial recess”.
In line 2 of claim 17, --femoral-- is inserted before “artery”.
In line 2 of claim 20, “main body” is amended to read --prosthetic heart valve--.
In line 12 of claim 25, --the straight portion and enlarged rounded portion of-- is inserted before “the respective posts”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not disclose nor make obvious the method of delivering a prosthetic heart valve as recited in the allowed claims.  For example, Tuval et al. disclose the method for delivering a prosthetic heart valve as made of record in the previous Office action.  However, Tuval et al. fail to disclose, inter alia, posts connected to an end of a valve frame through which blood flow is regulated out of by the valve (an outlet end), the posts being connected to a shaft of a delivery device.  Furthermore, Tuval et al. (US 2008/0071361) discloses recesses on a continuous outer surface of a shaft for receiving posts of a heart valve (Figure 12E).  However, the posts are only connected to an end of the valve through which blood flow is regulated into (an inlet end).  The prior art of record fails to make obvious these missing features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771